DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 10887130 hereinafter ‘130. Although
the claims at issue are not identical, they are not patentably distinct from each other because each
element of the claims of the instant application claim 1 correspond to elements of claim 1 of patent
‘130.The above claims of the present application would have been obvious to a person of ordinary skill in
the art at the time the invention was made to modify or to omit the additional elements of claim 1 of Patent
‘130 to arrive at the claim 1 of the instant application because a person of ordinary skill would have realized that the remaining element would perform the same functions as before “identifying an application for execution on a user equipment of a group of user equipment connected to first network equipment associated with a first network, wherein the system is part of second network equipment, associated with a second network, communicatively coupled to and remote from the first network equipment.”
Please see the table below that provides a mapping between the limitations of the present application and the patent applications above.


The instant application- 17/106,250
U.S. Patent No. 10887130 
Claim 1. A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
generating an application-specific message notification to a user equipment, wherein the application-specific message notification comprises virtual private network attributes for instantiation and modification of a virtual private network and 
transmitting the application-specific message notification to the user equipment, wherein the virtual private network attributes are determined based on the application and determined based on a first time of day of access of the application by the user equipment, and 
wherein updated virtual private network attributes are generated based on a second time of day of access of the application by the user equipment and a location of the user equipment.
 

Claim 1. A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
identifying an application for execution on a user equipment of a group of user equipment connected to first network equipment associated with a first network, wherein the system is part of second network equipment, associated 
 determining virtual private network attributes for instantiation and modification of a virtual private network, wherein the virtual private network attributes are determined based on the application and determined based on a first time of day of access of the application by the user equipment; and 
generating an application-specific message notification to the user equipment, wherein the application-specific message notification comprises the virtual private network attributes for the instantiation and the modification of the virtual private network and causes the user equipment to update the virtual private network, 
wherein user behavior information for the user equipment comprises the time of day of access of the application by the user equipment, the application for the execution on the user equipment, and a first location of the user equipment within the first network, 
wherein the virtual private network attributes have been updated to updated virtual private network attributes distinct from the virtual private network attributes,
 wherein the updated virtual private network attributes were updated based on a second time of day of access of the application by the user equipment and a second location of the user equipment, and 
wherein the generating is performed multiple times.
Claim 2. The system of claim 1, wherein the operations further comprise:
receiving, from an analytics application executing on the user equipment, user behavior information indicative of user behavior at the user equipment, and, based upon which, the analytics application updates the user equipment according to the application- specific message notification, and wherein the receiving is performed prior to the generating.

Claim 2. The system of claim 1, wherein the operations further comprise: 
receiving, from an analytics application executing on the user equipment, user behavior information indicative of user behavior at the user equipment, and based upon which the analytics application updates the user equipment according to the application-specific message notification, and wherein the receiving is performed prior to the generating.
Claim 3. The system of claim 2, wherein transmitting the application-specific message notification comprises:
transmitting the application-specific message notification to the analytics application of the user equipment.
Claim 4. The system of claim 3, wherein the operations further comprise: 
facilitating instantiating the virtual private network on the user equipment based on the application-specific message notification.
Claim 4. The system of claim 1, wherein the operations further comprise: 
transmitting the application-specific message notification to an analytics application of the user equipment; and
 instantiating the virtual private network on the user equipment based on the application- specific message notification.
Claim 5. The system of claim 2, wherein the operations further comprise: validating the user behavior information received from the analytics application prior to the determining of the virtual private network attributes.
Claim 3. The system of claim 2, wherein the operations further comprise: validating user behavior information received from the analytics application prior to the determining of the virtual private network attributes.
Claim 6. The system of claim 1, wherein the location is a first location of the user equipment within the virtual 


The system of claim 1, wherein the virtual private network couples first network equipment with second network equipment.
Claim 5. The system of claim 1, wherein the virtual private network couples the first network equipment with the second network equipment.
Claim 8. The system of claim 1, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network termination internet protocol address.
Claim 6. The system of claim 1, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network termination internet protocol address.
Claim 9. The system of claim 1, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network port number.
Claim 7. The system of claim 1, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network port number.
Claim 10. The system of claim 1, wherein the application is a first application, wherein the user equipment is a first user equipment of a group of user equipment, wherein the virtual private network attributes are first virtual private network attributes, wherein the application-specific message notification is a first application-specific message notification, and wherein the operations further comprise: 
identifying a second application for execution on a second user equipment of the group of user equipment; determining second virtual private network attributes for a second virtual private network for the second user equipment, wherein the second virtual private network attributes are specific to the second application; and generating a second message notification for the second user equipment, wherein the second message notification comprises the second virtual private network attributes to enable the second user equipment to update a second virtual private network of the second user equipment.
The system of claim 1, wherein the application is a first application, wherein the user equipment is a first user equipment, wherein the application- specific message notification is a first application-specific message notification, and wherein the operations further comprise: identifying a second application for execution on a second user equipment of the group of user equipment; determining second virtual private network attributes for a second virtual private network for the second user equipment, wherein the second virtual private network attributes are specific to the second application; and generating a second message notification for the second user equipment, wherein the second message notification comprises the second virtual private network attributes to enable the second user equipment to update a second virtual private network of the second user equipment.
The system of claim 10, wherein the second application and the first application differ resulting in the second virtual private network attributes being different from the first virtual private network attributes.
Claim 9. The system of claim 8, wherein the second application and the first application differ resulting in the second virtual private network attributes being different from the virtual private network attributes.
Claim 12. The system of claim 10, wherein the second virtual private network attributes for the second user equipment device differ from the first virtual private network attributes for the first user equipment.
Claim 10. The system of claim 10, wherein the second virtual private network attributes for the second user equipment device differ from the virtual private network attributes for the first user equipment.
Claim 13. 13. A method, comprising: 
obtaining, by a device comprising a processor, information applicable to a user equipment; and

based on the information, generating, by the device, an application-specific message notification to the user equipment, wherein the application-specific message notification comprises virtual private network attributes for instantiation and modification of a virtual private network and causes the user equipment to update the virtual private network, and wherein the virtual private network attributes are determined based on the application and determined based on a time of day of access of the application by the user equipment.

determining, by an analytics application of a device comprising a processor, user behavior information indicative of user behavior for a user device associated with the analytics application and for which a virtual private network between the user device and network applications enabled via a network is desired; 

receiving, by the analytics application, virtual private network attributes for instantiation of the virtual private network requested by the analytics application for the user device, wherein the virtual private network attributes are updated at specified times, specific to the user behavior of the user device and a first group of virtual private network attributes, based on a first time of day at which the user device is to execute a network application of the network applications, 

wherein a second group of virtual private network attributes is received at a second time of day after the first time, and 

wherein the second group of virtual private network attributes is based on a second time of day at which the user device is to execute the network application, wherein the user behavior information for the user device comprises the first time of day, the network application for execution on the user device, and a first location of the user device within the network, 
wherein the virtual private network attributes are updated to updated virtual private network attributes distinct from the virtual private network attributes, and wherein the updated virtual private network attributes were updated based on the second time of day and a second location of the user equipment.

Claim 13. The method of claim 13, wherein the user behavior information comprises an application identifier identifying the network application for the execution on the user device.
 
Claim 15.  The method of claim 13, wherein user behavior information for the user equipment comprises the time of day of access of the application by the user equipment, the application for the execution on the user equipment, and a location of the user equipment within the virtual private network.
Claim 14. The method of claim 13, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network termination internet protocol address for the virtual private network.
Claim 16. The method of claim 14, further comprising: transmitting, by the device, the application-specific message notification to the analytics application of the user equipment; and
 instructing, by the device, the virtual private network to be instantiated on the user equipment based on the application-specific message notification.
Claim 15. The method of claim 13, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network port number for the virtual private network.
Claim 17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
generating an application-specific message notification to user equipment, wherein the application-specific message notification comprises virtual private network attributes for instantiation of a virtual private network and causes the user equipment to update the virtual private network; and 
outputting the application-specific message notification to the user equipment, wherein the virtual private network attributes are determined based on the application and 
determined based on a first time of day of access of the application by the user equipment, and 
wherein updated virtual private network attributes are generated based on a second time of day of access of the application by the user equipment and a location of the user equipment.



 wherein the virtual private network is between the user device and network equipment that facilitates enabling execution of an application on the user device, and 
wherein the first group of application-specific virtual private network attributes for the instantiation and the aggregation of the virtual private network for the user device are determined based on a first location of the user device, and a first quality of service specification for the execution of the application over the virtual private network; 
validating user behavior information received from an analytics application prior to the determining of the first group of application-specific virtual private network attributes,
 wherein the validating is performed for a defined subscriber for the user device from a group of subscribers, the group of subscribers comprising a first defined subscriber for the user device and a second defined subscriber for the user device different from the first defined subscriber; and 
generating a message notification for the user device to establish the virtual private network based on the first group of application-specific virtual private network attributes, wherein the message notification comprises the application-specific virtual private network attributes,

 
wherein the second group of virtual private network attributes is based on a second location of the user device and a second quality of service specification for the execution of the application, 
wherein the user behavior information comprises a first time of day of access of the application by the user device, the application for the execution on the user device, and

 the first location of the user device, wherein the virtual private network attributes are updated based on a second time of day of access of the application by the user device and 
a second location of the user device, resulting in updated virtual private network attributes distinct from the virtual private network attributes, and wherein the generating is performed multiple times.

Claim 17. (Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the determining is further based on a specified time of day that the virtual private network is to be instantiated.
Claim 18. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: receiving, from an analytics application executing on the 


Claim 19. The non-transitory machine-readable medium of claim 17, wherein the determining and the generating are performed the multiple times to update the first set of the application-specific virtual private network attributes to the second set of the application-specific virtual private network attributes based on a first specified time of day that the virtual private network is to be instantiated and a second specified time of day that the virtual private network is to be instantiated.
Claim 20. The non-transitory machine-readable medium of claim 17, wherein the virtual private network attributes comprise a virtual private network identifier and a virtual private network termination internet protocol address.
Claim 20. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: transmitting the message notification to the analytics application of the user device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/04/2022



/ELIZABETH KASSA/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457